Citation Nr: 1102815	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
low back strain for the period prior to October 7, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for 
low back strain for the period from October 7, 2008 to June 10, 
2009.

3.  Entitlement to an initial rating in excess of 40 percent for 
low back strain for the period beginning June 10, 2009.

4.  Entitlement to service connection for radiculopathy of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from two rating decisions that were issued by the 
Regional Office (RO) in Manchester, New Hampshire.  Service 
connection for a low back strain was established, and a 10 
percent rating was assigned.  Appellant disagreed with the rating 
assigned, giving rise to part of this appeal.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 video teleconference hearing.

The Veteran also testified before a decision review officer (DRO) 
at the RO in May 2009.

At his hearing, the Veteran indicated that he became depressed as 
a result of his low back pain.  If the Veteran wishes to apply 
for service connection for depression secondary to his low back 
strain, he is advised to do so in writing at the RO.

The issue of entitlement to a total disability rating by reason 
of individual unemployability has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.   

The issues of entitlement to service connection for left leg 
radiculopathy and for a rating in excess of 40 percent for low 
back strain for the period beginning June 10, 2009 are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to October 7, 2008, considering loss of range of motion 
due to pain, and giving the benefit of the doubt to the Veteran, 
his range of forward flexion more nearly approximated 60 degrees 
or less, but more than 30 degrees.

2.  Prior to June 10, 2009 the Veteran was not shown to have 
forward flexion of the thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

3.  While the evidence shows that the Veteran often missed work 
due to his low back pain, he was not shown to have incapacitating 
episodes of intervertebral disk syndrome that required best rest 
that was prescribed by a physician at any time prior to June 10, 
2009.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, an initial 
rating of 20 percent, but no greater, for the period prior to 
October 7, 2008 is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  Prior to June 10, 2009, the criteria for an increased initial 
rating in excess of 20 percent were not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b) 
(1), which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in February 2008, 
prior to the initial rating decision on his low back claim, that 
explained VA's duty to assist him with obtaining evidence in 
support of his claim.  It also explained that in order to get a 
higher rating for his low back strain he needed to show that it 
got worse and also explained the manner whereby VA assigns 
disability ratings and effective dates for service connected 
disabilities.

In September 2008 the Veteran was sent a second letter that 
explained the specific criteria that were applicable to rating 
his low back strain.  His claim was subsequently readjudicated, 
most recently in a supplemental statement of the case (SSOC) that 
was dated in February 2010. 

In addition to its duty to provide a claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, a letter from the 
Veteran's chiropractor, written statements that were submitted by 
the Veteran, written lay statements, and transcripts of the 
Veteran's testimony at the May 2009 and October 2010 hearings.  
While the record reflects that the Veteran was seeing a private 
chiropractor, complete records from this practitioner are not of 
record.  However, the Veteran never submitted proper 
authorization enabling VA to obtain these records.  The Board 
notes that "[t]he duty to assist is not always a one way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the Veteran was also afforded 2 VA examinations in 
connection with these claims. 

For the reasons set forth above, the Board finds that the duty to 
assist was satisfied in this case. 

II. Increased Rating

The Veteran contends that the symptoms of his low back disability 
are more severe than is encompassed by the currently assigned 
ratings.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App 119 (1999) (as pertains to staged initial ratings).  

Pursuant to the general rating formula for diseases and injuries 
of the spine, which applies to the Veteran's low back strain, an 
evaluation of 10 percent is assigned for forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or a vertebral body fracture with loss of 50 percent or 
more of the height.  

An evaluation of 20 percent is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but  not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned to unfavorable ankylosis of the entire spine.  The above 
criteria apply with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
that is affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Alternatively, intervertebral disc syndrome may be rated pursuant 
to an alternative criteria based on the frequency of 
incapacitating episodes, which are defined by the regulation as 
"period[s] of acute signs and symptoms due to intervertebral 
disc syndrome that requires best rest required by a physician and 
treatment by a physician."  Under this alternative rating 
formula, a 20 percent rating is assigned where the Veteran 
experienced incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the previous 12 
months.  A rating of 40 percent is assigned where the 
incapacitating episodes last at least 4 weeks but less than 6 
weeks, and a 60 percent rating is assigned where the 
incapacitating episodes lasted 6 or more weeks during the 
previous 12 month period.  38 C.F.R. § 4.71a, Code 5243.

	A.  The period prior to October 7, 2008

VA treatment records from 2007 indicate that the Veteran was 
diagnosed with mechanical back pain which he reported had 
increased over the past several years.  The veteran reported pain 
in his thoracic/lumbar paraspinal area, lumbar spine, bilateral 
hips, and left lower extremity radicular pain.  He was treated 
with prescription pain medication and he was provided physical 
therapy and a transcutaneous electrical stimulation (TENS) unit 
in February 2007.  At that time, the Veteran had 40 degrees of 
lumbar flexion and 15 degrees of extension.  Rotation was within 
normal limits, and lateral flexion was 10 degrees on the right 
and the left.  There was increased lumbar lordosis.  VA treatment 
records indicate that the Veteran continued to be treated for low 
back pain throughout 2007 and early 2008.  

The Veteran was first examined by VA in connection with this 
claim in February 2008, shortly after his claim was filed.  At 
that time, the Veteran complained of left foot tingling as well 
as discomfort in his lower back and groin. The Veteran did not 
report any bladder or bowel symptoms, but did report 
paraesthesias and unsteadiness.  He reported that on about 4 
occasions his back gave out and that he nearly fell but was able 
to catch himself.  He reported stiffness, weakness, pain, and 
spasms.  He reported that an aching or burning low back pain was 
always present.  The Veteran considered this pain to be of 
moderate intensity.  It did not radiate.  He reported that he 
experienced flare-ups of pain every 2 to 3 weeks that lasted for 
hours.  The Veteran was unable to identify any precipitating 
factors for these flare ups.  He treated them with medication and 
rest.  He reported that the pain from flare ups of his back pain 
caused him to just want to go to bed and rest.  The examiner 
indicated that there were no incapacitating episodes of 
intervertebral disc syndrome within the prior 12 months and that 
the Veteran did not use any assistive devices.  The Veteran 
reported that he could walk more than one quarter mile but less 
than 1 mile.

Upon examination, the Veteran exhibited muscle spasm, pain with 
motion, and tenderness of the spine.  There was no objective 
evidence of atrophy, guarding, or weakness.  The muscle spasm and 
localized tenderness were not severe enough to cause an abnormal 
gait or abnormal spinal contour.  The Veteran's posture and head 
position were normal and symmetrical in appearances.  There was 
no kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, 
or reverse lordosis.

Hip and knee movements were normal and there was no abnormality 
of muscle tone and no atrophy.  A sensory exam of the lower 
extremities was normal. Reflexes in the lower extremities were 
normal.  There was no spinal ankylosis.

Range of motion of the thoracolumbar spine was as follows: The 
Veteran had 0 to 80 degrees of flexion with pain beginning at 70 
degrees.  There was pain after repetitive use with a loss of 10 
to 15 degrees of flexion due to pain after repetitive use.  He 
had 0 to 20 degrees of extension without pain on motion and there 
was no pain on repetitive motion of the joint.  Lateral flexion 
was 0 to 30 degrees without pain on the left and the right.  
Lateral rotation was 0 to 30 degrees with pain on the left side 
only but no loss of range of motion due to pain after repetitive 
use.  The examiner assessed the Veteran's range of motion as 
normal.  Lasegue's sign was positive bilaterally.  No non-organic 
physical signs were found.  The examiner diagnosed low back 
strain.

The Veteran was then employed doing computer work.  The examiner 
assessed the Veteran's low back pain as having significant 
effects on his employment.  He had pain and difficulty with 
lifting and carrying objects.  He needed to get up and walk 
around frequently when his back started hurting.  The examiner 
assessed the Veteran's low back pain as having a moderate effect 
on his ability to play sports, mild effects on his ability to do 
chores, exercise, or engage in recreational activities, and no 
effect on his ability to shop, travel, feed himself, bathe, 
groom, dress, or toilet.  

The Veteran continued treatment for his low back pain.  A 
magnetic resonance imaging (MRI) study of the Veteran's low back 
in January 2008 revealed an L5-S1 disc herniation extending into 
the right lateral recess and neural foramen, abutting the right 
S1 nerve root with mild neural foramen narrowing.  The Veteran 
continued to complain of back pain although he had stopped 
physical therapy.  He also reported occasional pain in the back 
pelvic area, coccyx area, or sacroiliac area when he defecated.  
In mid-2008 he began to complain of pain that radiated from his 
lower spine down to his left foot.  He continued to complain of 
low back pain on a consistent basis prior to October 7, 2008.

Giving the benefit of the doubt to the Veteran, and considering 
loss of range of motion due to pain and the functional effects of 
the Veteran's low back pain, his symptoms most closely 
approximate those for a 20 percent rating.  Although the Veteran 
had 80 degrees of forward flexion at his February 2008 VA 
examination, pain began at 70 degrees and the Veteran's motion 
was limited by pain to another 10 to 15 degrees by pain after 
repetitive motion.  Thus, the Veteran's pain free range of motion 
after repetitive use was between 55 and 60 degrees.  He also had 
muscle spasms and tenderness of the spinal area.  Moreover, when 
the range of motion of the Veteran's back was previously assessed 
in February 2007 for treatment purposes he was only able to 
achieve 40 degrees of forward flexion.  Viewed together, these 
ranges of motion best approximate a finding of a range of motion 
that is greater than 30 degrees but not greater than 60 degrees, 
which is consistent with a 20 percent rating.  The criteria for a 
higher rating were not met because there was no evidence of 
forward flexion that was limited to 30 degrees or less or of any 
type of spinal ankylosis.  Additional, since there were no 
incapaciting episodes of intervertebral disc syndrome, the 
alternative rating criteria applicable thereto are not applicable 
in this case.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's loss of 
range of motion, pain, and muscle spasm are specifically 
contemplated by the rating schedule.

	B.  The period from October 7, 2008 to June 10, 2009

During the period from October 7, 2006 to June 10, 2009, the 
Veteran's VA treatment records indicate that he continued to 
experience low back pain for which he received treatment.  He 
also reported chronic bilateral hip pain, pelvic pain, and 
tingling/numbness of his left foot.  However, a neurosurgery 
noted date in October 2008 indicated that these symptoms were not 
well explained by the Veteran's mild degenerative joint disease 
of the lumbar spine.  

The Veteran also received private chiropractic treatment since 
October 7, 2008.  The chiropractor noted that the Veteran 
continued to experience low back pain, left sacroiliac pain, left 
sided sciatic pain, left foot tingling, and pain that radiated 
into the anterior lower pelvis and groin.  The Veteran reported 
that this pain ranged in intensity from 4 out of 10 to 8 out of 
10 intermittently on a daily basis and that this pain had been 
gradually worsening over the past few years.  The Veteran 
reported that this interfered with his work, sleep, and daily 
routine by causing pain when he sat, bent, lifted, walked, or 
toileted.  The Veteran also felt that his low back pain made it 
difficult for him to concentrate.  

The chiropractor indicated that he examined the Veteran on 
October 7, 2008 and that, at that time, the Veteran had good 
posture but a gait that was guarded.  His thoracolumbar range of 
motion was 50 degrees of flexion, 20 degrees of extension, 20 
degrees of lateral bending bilaterally, 20 degrees of right 
rotation, and 15 degrees of left rotation.  These ranges of 
motion were guarded and limited by pain.  There was tenderness to 
deep palpation at L5 and sacroiliac joints bilaterally extending 
into the para-sacral musculature and coccyx.  Straight leg raise 
showed low back pain bilaterally at 50 degrees.  Manual muscle 
testing revealed weakness measuring 4 out of 5 in the left 
gluteus maximus.   

The Veteran submitted a lay statement dated in May 2009 in which 
a friend indicated that the Veteran lived with him from 2000 
through 2008 and that the Veteran experienced periodic back pain 
that at times limited his ability to work or engage in activities 
for weeks at a time.  The Veteran also submitted a letter from an 
acquaintance indicating that the Veteran missed 30 or more days 
of work each year due to his back pain.  He also submitted 
printouts of his leave usage showing that he periodically took 
FMLA leave due to his back pain.  A letter from a nurse at the VA 
clinic confirmed that the Veteran was being treated for a 
herniated disk in his lower back.

In an undated written statement the Veteran indicated that his 
back pains and other pains affected his life by limiting his 
activities, such as playing with his children.  He could only sit 
or drive for approximately 20 minutes at a time.  Sexual 
relations were sometimes painful.  He reported that he was 
becoming moody and depressed because of his back pain.  He also 
felt that his employer was only reluctantly accommodating his 
back issues.  

The Veteran testified at a hearing before a decision review 
officer in May 2009.  At that time, he testified that he often 
experienced pain and hard pressure in his low back as well as 
numbness and tingling in his left foot.  At times he needed help 
dressing or had difficulty getting up off of the toilet due to 
the extent of his back pain.  He contended that he spent 4 to 5 
weeks a year in bed as a result of his back pain.  The aspect of 
his back pain that bothered him the most were the limitations on 
his ability to play with his children.  He treated his back with 
a brace and prescription pain killers.  He also got injections to 
help his back.  He felt that his back got worse since his prior 
VA examination.  

The evidence does not show that the Veteran met the criteria for 
an evaluation in excess of 20 percent for this period.  The 
letter from the Veteran's chiropractor indicated that the 
Veteran's range of motion had decreased, but it was still in 
excess of 30 degrees of forward flexion and there was no evidence 
of ankylosis.  While the Veteran testified to significant pain, 
the general rating formula for diseases and injuries of the spine 
specifically provides that the ratings therein apply regardless 
of pain, whether or not it radiates.  Additionally, while the 
Veteran testified that he spent 4 to 5 weeks in bed due to his 
back, there is no evidence that this was do to incapacitating 
episodes of intervertebral disk syndrome as that term is defined 
by the rating criteria, which requires that the bed rest be 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4,71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes at note 1.  To the extent that 
the Veteran may have a separate left leg disability, this is 
addressed in the Remand portion of this decision.  Additionally, 
the Veteran was afforded another VA examination on June 10, 2009, 
at which time his rating for his low back strain was increased, 
but the period beginning on that date is addressed in the remand 
section of this decision.  

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 11 Vet. 
App. at 115.  The Veteran's symptoms of reduced range of motion 
of his thoracolumbar spine and low back pain are specifically 
contemplated by the rating schedule.  While the Veteran submitted 
evidence that his disability significantly interferes with his 
employment, such factor is for consideration only when the 
Veteran exhibits symptoms that are not contemplated by the rating 
schedule, which is not the case here.





ORDER

An initial rating of 20 percent, but no higher, for low back 
strain for the period prior to October 7, 2008 is granted, 
subject to the laws and regulations governing the award of VA 
benefits. 

An initial rating in excess of 20 percent for low back strain for 
the period between October 7, 2008 to June 10, 2009 is denied.
  

REMAND

With respect to the severity of the Veteran's low back disability 
during the period beginning June 10, 2009, the Veteran testified 
to the current functional effects of this disability at his 
hearing that was held in October 2010.  He testified that he was 
often incapacitated by his back pain.  He also testified that his 
back pain got worse since his VA examination in June 2009.  Under 
these circumstances, the Board finds that a new examination is 
warranted in order to determine the current severity of the 
Veteran's low back strain.  See VAOGCPREC 11-95 (where a claimant 
asserts to the Board that there has been a further increase in 
the severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue for 
additional evidentiary development, including a new examination).

With respect to the Veteran's claimed left leg radiculopathy, the 
Board notes that , although sensory exams at the Veteran's VA 
examinations were essentially normal, the Veteran's treatment 
records reflect continuing complaints of radiating pain into the 
Veteran's left leg and tingling and numbness of the Veteran's 
left foot.  A December 2008 neurosurgery consultation indicating 
that the Veteran's symptoms were not well explained by his mild 
lumbar degenerative joint disease and no neurosurgical target was 
identified.  The Veteran's symptoms were left sided while his 
disc bulge was on the right.  However, the neurosurgeon 
recommended orthopedic and neurology consults to determine the 
source of the Veteran's left lower extremity symptoms.  The 
available VA treatment records do not reflect whether this was 
done.  If these consultations in fact took place, the results 
would be highly relevant to the Veteran's claim.  It is noted 
that the June 2009 VA examination appeared to reference the 
results of the neurology consult although that record is not in 
the claims file.  Further, the VA examination report indicated 
that the Veteran did not experience pain radiating down one of 
his buttocks into his posterior thigh or calf.  However, his 
treatment records do reflect that the Veteran complained of such 
a radiating pain at times.  It is also noted that the Veteran's 
chiropractor diagnosed left sided radiculopathy.  

Under these circumstances, the Board finds that more recent 
treatment records should be obtained, and a new VA examination 
should be conducted to determine the nature and etiology of the 
Veteran's symptoms in his left lower extremity. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and 
requested to identify all treatment that he 
receives for his low back and left leg since 
January 2009.  Based on the response of the 
Veteran, all identified treatment records 
should be obtained.  More recent VA treatment 
records should also be obtained.  If records 
are identified but cannot be obtained then 
this fact, as well as the efforts that were 
made to obtain the records, should be 
documented in the claims file and the Veteran 
should be notified of VA's inability to 
obtain the records.

2.  The Veteran should be scheduled for a VA 
examination to determine the current severity 
of his low back disability.  All symptoms and 
functional effects of the Veteran's low back 
strain should be fully documented in the 
claims file.  The examiner should also fully 
address the Veteran's contentions that he has 
incapacitating back pain at times, with 
respect to whether the instances described by 
the Veteran constitute incapacitating 
episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician 
and treatment by a physician.  

3.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his pain and numbness/tingling of 
his left lower extremity.  All necessary 
tests and studies should be performed.  The 
examiner should provide an opinion as to 
whether the Veteran has a disorder involving 
his left lower extremity.  If such a disorder 
is diagnosed, then the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) that such disorder was caused or 
aggravated by the Veteran's low back 
disorder.  The examiner should set forth a 
complete rationale for his conclusions in the 
report of examination.  If the examiner is 
unable to provide the requested opinion 
without resort to undue speculation, he or 
she should explain why this is the case.  

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse, or less than fully favorable, to the 
Veteran, he and his representative should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


